        Case 1:21-cr-00118-RCL Document 69-1 Filed 04/07/21 Page 1 of 3




                                                      U.S. Department of Justice

                                                      Channing Phillips
                                                      Acting United States Attorney

                                                      District of Columbia


                                                      Judiciary Center
                                                      555 Fourth St., N.W.
                                                      Washington, D.C. 20530

                                                    April 7, 2021



 Susan Roland                                    Greg Smith
 Federal Public Defender for DC                  Law Offices of Gregory Smith
 625 Indiana Avenue, NW                          913 East Capitol Street, SE
 Suite 550                                       Washington, DC 20003
 Washington, DC 20004                            (202) 460-3381
 (202) 208-7500                                  Fax: (877) 809-9113
 Fax: 202-208-7515                               Email: gregsmithlaw@verizon.net
 Email: sandra_roland@fd.org                     Counsel for Lisa Eisenhart
 Counsel for Eric Munchel



BY EMAIL

       Re:      United States v. Eric Munchel and Lisa Eisenhart
                Case No. 21-cr-118
                Volume 3 of Informal Discovery

Dear Counsel:

      Please find enclosed a USAFx file entitled “Volume 3 – April 7, 2021” containing
Volume 3 of Informal Discovery, which includes the following 73 files:

       Highly Sensitive:

       (1) Capitol Police Surveillance Videos (14 videos)

       Sensitive:

       (2) MPD Body Worn Camera (4 videos)
          Case 1:21-cr-00118-RCL Document 69-1 Filed 04/07/21 Page 2 of 3




        (3) Hotel Surveillance Video Stills (16 files)1
        (4) MPD Body Worn Camera and Photos from January 6, 2021 encounter with MPD at
            Hotel (2 videos, 7 photos)
        (5) 302 Interview Reports (15 files)

        Other:

        (6) Subpoena return – Apple (1 file)
        (7) Subpoena return – Google (2 files)
        (8) Subpoena return – Grand Hyatt (1 file)2
        (9) Background reports (5 files)
        (10) Social Media Public Research (2 PowerPoints, 2 videos, 2 photos)

        Phone Extractions: I also have two forensic images of two phones seized from defendant
Munchel ready to provide in discovery. After the USAO encountered technical difficulty with
the FPD hard drive, a copy of the USAO hard drive was shipped with the FPD hard drive back to
the FPD so that FPD could burn a copy of the image. The USAO is prepared to provide these
forensic images to counsel for Defendant Eisenhart as soon as it receives a hard drive that is at
least 100 GB. Please contact me if you need more information as to where to ship the hard drive.

        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.

     The materials are provided to you pursuant to the protective order entered in this case,
ECF No. 68.

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that

1
  Please note that video footage related to these video stills is available. Please contact me if you would like the
video surveillance footage in discovery.
2
  Please note the Grand Hyatt subpoena returned items that were not related to the defendants or underlying charges.
Please contact me if you would like to discuss the additional items that were returned pursuant to the Grand Hyatt
subpoena but have not been provide in this discovery production.
                                                         2
         Case 1:21-cr-00118-RCL Document 69-1 Filed 04/07/21 Page 3 of 3




defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                     Sincerely,


                                                     /s/ Leslie A. Goemaat
                                                     Leslie A. Goemaat
                                                     Assistant United States Attorney
                                                     202-803-1608
Enclosure(s)




                                                 3
